Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.        The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
the detail of a precision drive that moves the scoring tool with respect to the glass substrate; the detail of an adjustment device configured to adjust a position of the scoring tool by tilting and /or rotating with respect to the surface and the detail of processing unit for determining control values for aligning the scoring tool with respect to the surface as set forth in claim 1; the detail of the driving mechanism for moving the scoring tool along the x direction and/or y direction; the detail of a precision drive for drawing the scoring tool and the detail of an adjustment device configured to adjust the scoring tool as set forth in claims 14 and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 

                 It should be noted that the amended drawings and its relative description in the specification submitted on 01/31/2022 simply labels an existing box as an adjustment device 5 and adds boxes 2, 7, 8 respectively as a driving mechanism, a processing unit and a precision drive. Applicant also has stated in the remarks submitted on 01/31/2022 that these features are disclosed in the document DE 102014 117 641.3 which is mentioned in paragraphs 0042 and 0064 of the original 

           Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be 

Specification
2.           The amendment filed on 01/31/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the original disclosure does not disclose precise location and position of the drive driving mechanism 2, adjustment device 5, processing unit 7, and precision drive 8 relative to the tool and each other as shown in amended Fig. 1. Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
3.              The claims are objected to because they include reference characters (such as z, x, y) which are not enclosed within parentheses.  


Claim Rejections - 35 USC § 112
4.        The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

    The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


5.        Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Regarding claims 1, 14 and 17, the original disclosure does not disclose “control the adjustment device to pre -align the cutting edge … in an x direction and  / or y direction without the scoring tool touching the surface of the glass substrate in the z direction,” “control the position detection device to determine an actual orientation of the cutting edge … without the scoring tool touching the surface of the glass substrate in the z direction,” and  “control the adjustment device to align the scoring tool by changing orientation of the cutting edge by rotating the cutting edge in a plane perpendicular to the surface … without the scoring tool touching the surface of the glass substrate in the z direction.” Therefore, the 
above-mentioned features introduce new matter. 

           Regarding claims 1, 14 and 17, the disclosure does disclose what encompasses a precision drive that moves the scoring tool with respect to the glass substrate. It is not also not clear what is the structure of the driving mechanism and how does it function. Th amended drawing simply illustrates a box 8 as a precision drive. However, neither the specification nor the document DE 102014 117 641.3, which is mentioned in paragraphs 0042 and 0064 of the original specification, disclose what is the precision drive and how does it move the specific scoring tool 20 of the invention in z axis with respect to the surface. In fact, the disclosure does disclose what is the difference between a normal drive and “a precision drive.” It is not clear what makes the drive “a precision drive.” 


Th amended drawing simply annotated exciting box as an adjustment device 5. See amended Fig 1 submitted on 01/31/2022. However, neither the specification nor the document DE 102014 117 641.3, which is mentioned in paragraphs 0042 and 0064 of the original specification, disclose what is the adjustment device and how does it tilt and rotate the specific scoring tool 20 with respect to the surface. In fact, the document DE 102014 117 641.3 does not even mention such an adjustment device at all. In addition, the original disclosure does not disclose the location and position of the adjustment device as illustrated in the amended Fig. 1. Therefore, amended Fig. 1 introduce a new matter. 

          Regarding claims 1, 15 and 18, the disclosure does disclose what encompasses a processing unit for determining control values for aligning the scoring tool with respect to the surface. It is not clear what the processing unit is and how it does determine the control values for aligning the scoring tool. The disclosure also does not disclose how the processing unit controls the driving mechanism, adjustment device, and position detection device. The amended drawing simply illustrates a box 7 as a processing unit. However, neither the specification nor the 

          Regarding claim 3, the disclosure does disclose what encompasses a driving mechanism for moving the scoring tool along an x direction and a y direction. It is how the driving mechanism works. The amended drawing simply illustrates a box 2 as a driving mechanism. However, neither the specification nor the document DE 102014 117 641.3, which is mentioned in paragraphs 0042 and 0064 of the original specification, disclose what is the driving mechanism and how does it move the cutting tool in an x direction and a y direction.

            
6             The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

          
7.         Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
           Regarding claims 1-3, 14 and 17, “a z direction,” “an x direction” and a y direction” is not understood. It has not been specified what is the z, x, and y directions and how these directions are different from one another. Claims must specify each direction. For example, “a z direction” should be specify as a direction perpendicular to the surface.  
           Regarding claims 1, 14 and 17, “a precision drive” is not clear as what is the driving mechanism of the apparatus and how does it work. In fact, it is not clear what is the difference between a normal drive and “a precision drive.” It is not clear what makes the drive “a precision drive.” 
          Regarding claims 1, 14 and 17, “an adjustment device” is not clear as what is the adjustment device of the apparatus and how does it work. In fact, it is not 
Clear how the scoring tool is tilted and rotated. It is also not clear what structure the adjustment device has and how it does adjust the tilt and rotation of the scoring tool.
         Regarding claims 1, 15 and 18, “a processing unit” is not clear as what is the processing unit of the apparatus and how does it work. It is not clear how the processing unit determines control values for aligning the scoring tool with respect to the surface. It is also not clear how the processing unit controls the driving mechanism, adjustment device, and position detection device. 
         Regarding claim 3, it is not clear what is the driving mechanism and how does it move the cutting tool in an x direction and a y direction.
         Regarding claim 14, “z axis” lacks antecedent basis. 

Claim Interpretation
8.         The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

9.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
           (A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

           (C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

1)    “a precision drive configured to move the scoring tool” in claim 1.
2)    “a precision drive for drawing the scoring tool” in claims 14 and 17.
3)    “a position detection device for detecting an actual orientation” in claims 
        1, 14 and 17.
4)     “a driving mechanism configured to move the scoring tool” un claim 3.
5)    “an adjustment device configured to adjust a position” in claim 1.
6)    “an adjustment device configured to adjust the scoring tool” in claims 14 
         and 17.
7)    “a processing unit for determining control values” in claim 1.
8)    “a processing unit for determining the control values” in claims 16 and 18. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
10.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


            It should be noted that lack of clear illustrations of the essential parts of the invention (as set forth in items 1-7 of this Office action) and lack of descriptions of those parts in the specification exacerbate a clear understating of the invention and examination of the claims. Therefore, claims are rejected over the prior art of the record as best understood. 


11.          Claims 14-15 and 17-18, as best understood, are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Galan et al. (5,687,625), hereinafter Galan.  by apparatus of Galan. Galan teaches that the motion of the scoring tool is controlled along a three-dimensional coordinate system X, Y, Z in a manner that the cutting edge of the scoring tool remains tangent to the cutting path or scoring line (t). See col. 3, lines 55-67 in Galan. In this case, prior to contact of the scoring tool to the surface of the . 
             Regarding claim 15, Galan teaches everything noted above including a processing unit for determining the control values for aligning the scoring tool.  
            Regarding claim 17, as best understood, Galan taches an apparatus for aligning a scoring tool for scoring thin or ultra-thin glass substrate 2 along a predetermined scoring line (t, or a cutting path; Fig. 1) for score and break separation, comprising: a scoring tool 10 having at least one cutting edge 11; a precision drive (defined by the drive that drives the cutting head 104 in a lateral direction; Fig. 1) for moving the scoring tool along a z direction with respect to a surface of the glass substrate; a position detection device 58 for detecting an actual orientation of the at least one cutting edge relative to the scoring line and to the surface of the glass substrate to be scored without the scoring tool touching the surface of the glass substrate; and an adjustment device 51 configured to or capable of adjusting the scoring tool on the basis of control values in order to bring the scoring tool from the actual orientation to a predetermined orientation by tilting about the x direction  and/or rotating about the z direction without the scoring tool touching the surface of the glass substrate. See Figs. 1-6; col. 6, lines 1-24 and claim 1 in Galan.   It should be noted that the position detection device could detect the orientation of the cutting edge without the scoring tool move in a z direction and touching the surface. In addition, the adjustment device could adjust the tilting and rotation of the scoring tool without the scoring tool touching the surface of the glass substrate. These steps could be done by apparatus of Galan. Galan teaches that the 

             Regarding claim 18, Galan teaches everything noted above including a processing unit for determining the control values for aligning the scoring tool.

12.          Claims 14-15 and 17-18, as best understood, are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Funakoshi et al. (2003/0079583 A1), hereinafter Funakoshi. Regarding claim 14, Funakoshi teaches an apparatus for aligning a scoring tool for scoring thin or ultra-thin glass substrates 313 along a predetermined scoring line (303; Fig.  19) for score and break separation, comprising: a scoring tool 
(as a rotary blade such as 311 of the 2104; Fig. 21 and paragraph 0091) 
having at least one cutting edge; a precision drive 2105 for moving the scoring tool along a z direction with respect to the predetermined scoring line; a position detection device (203, 205, 2101 in Figs. 13A and 21) for detecting or capable of determining an actual orientation of the at least one cutting edge relative to the scoring line and to a surface of the glass substrate to be scored without the scoring tool moving along the z axis to touch the surface of the glass substrate; and an adjustment device (defined by the rotation mechanism to rotate the blade with respect to the X direction) configured to or capable of adjusting the scoring tool on 

             Regarding claim 15, Funakoshi teaches everything noted above including a processing unit for determining the control values for aligning the scoring tool.  

             Regarding claim 18, Funakoshi teaches everything noted above including a processing unit for determining the control values for aligning the scoring tool.

Claim Rejections - 35 USC § 103
      13.        The following is a quotation of 35 U.S.C. 103(a) which forms the basis for   
       all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


14.       Claims 1-10, 13-15, 17 and 18, as best understood, are rejected under 35 U.S.C. 103(a) as being unpatentable over Bando (2012/0325070) in view of Galan, Funakoshi, or Adams (2003/0226438 A1). Regarding claim 24, Bando teaches an apparatus for aligning a scoring tool 1 for scoring thin or ultra-thin glass substrate 2 along a predetermined scoring line 3 for score and break separation, comprising: a scoring tool 65 having a cutting edge 4; a precision drive 5 configured to move the scoring tool in a z direction with respect to a surface (2a) of the glass substrate to be . 
        Bando does not explicitly teach a position detection device for detecting an actual orientation of the cutting edge relative to the scoring line and relative to a 
It should be noted that the position detection device could detect the orientation of the cutting edge without the scoring tool move in a z direction and touching the surface. In addition, the adjustment device could adjust the tilting and rotation of the scoring tool without the scoring tool touching the surface of the glass substrate. These steps could be done by apparatus of Galan. Galan teaches that the motion of the scoring tool is controlled along a three-dimensional coordinate system X, Y, Z in a manner that the cutting edge of the scoring tool remains tangent to the cutting path or scoring line (t). See col. 3, lines 55-67 in Galan. In this case, prior to contact of the 
           Funakoshi also teaches an apparatus for aligning a scoring tool along a scoring line including a position detection device (203, 205, 2101) for detecting an actual orientation of the cutting edge (same as the orientation of the cutting unit 2014) relative to a scoring line (a guide line or slice line 303) and relative to a surface of the glass substrate to be scored without the scoring tool touching the surface of the glass substrate in the z direction; and a processing unit 2105 controls the position detection device to determine an actual orientation of the cutting edge with respect to the predetermined score line along the advancement direction without the scoring tool touching the surface of the glass substrate in the z direction. See Figs. 12A-21 and paragraph 0091 in Funakoshi. It should also be noted that the position detection device could detect the orientation of the cutting edge without the scoring tool move in a z direction and touching the surface. In addition, the adjustment device could adjust the tilting and rotation of the scoring tool without the scoring tool touching the surface of the glass substrate. These steps could be done by apparatus of Funakoshi.  Funakoshi teaches that the motion of the scoring tool is inherently controlled along a three-dimensional coordinate system X, Y, Z in order to flow of the cutting line. In this case, the position of the cutting edge of the rotatory blade which is detected by the position detector device is adjusted according to the scoring line prior to contact of the blade cutting edge with the surface of the substrate. 

         It would have been obvious to a person of ordinary skill in the art to provide Bando’s apparatus with the position detection device and the relative program for the control unit, as taught by Galan, Funakoshi or Adams, in order to precise cutting of the substrate along the scoring line.
                  Regarding claim 2, Bando, as modified above, teaches everything noted above including that the processing unit is further programed to control the precision drive to move in the z direction to subject the cutting edge to a predetermined cutting force once the cutting edge of the scoring tool has been moved onto the surface.  
                  Regarding claim 3, Bando, as modified above, teaches everything noted above including a deriving mechanism configured to move the scoring tool in the advancement direction along the x direction and/ or the y direction with respect to the surface of the glass substrate, wherein the processing unit is further programed to control the driving mechanism to move the scoring tool along the score line in the 
                   Regarding claims 4-6, Bando, as modified above, teaches everything noted above except that the cutting force deviates at most 0.05 N when moving the cutting edge along the scoring line; and the cutting force us not more than 1 N or 0.5 N. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to set a desire cutting force as set forth in claims 4-6, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
                Regarding claim 7, Bando as modified by Funakoshi or Adams, teaches everything noted above including that the position detection device comprises a beam source (203 in Fig. 13A of Funakoshi; 36 in Fig. 5 of Adams) that emits electromagnetic radiation and a photodetector (205 in Fig. 13A of Funakoshi; 20 in Fig. 5 of Adams) that receives electromagnetic radiation reflected at the scoring tool.  
              Regarding claim 8, Bando, as modified by Funakoshi or Adams, teaches everything noted above including that the photodetector is arranged and configured to detect at least a portion of the electromagnetic radiation reflected at the cutting edge.  
             Regarding claim 9, Bando, as modified by Funakoshi or Adams, teaches everything noted above including that the beam source comprises a point light source.  

           Regarding claim 13, Bando, as modified above, teaches everything noted above including that the position detection device is configured to determine the actual orientation based on planar ground surfaces of the scoring tool.  
            Regarding claim 14, Bando, as modified by Galan, Funakoshi or Adams, teaches an  apparatus for aligning a scoring tool for scoring thin or ultra-thin glass substrates along a predetermined scoring line (3 in Fig. 5 in Bando) for score and break separation, comprising: a scoring tool (65 in Fig. 2 of Bando) having at least one cutting edge (4 in Fig. 2 of Bando); a precision drive (5 in Fig. 1 of Bando) for moving the scoring tool along a z direction with respect to the predetermined scoring line; a position detection device (58 in Fig. 6 of Galan;  203, 205, 2101 in Figs. 13A and 21 in Funakoshi; 20 in Fig. 5 of Adams) for detecting an actual orientation of the at least one cutting edge relative to the scoring line and to a surface of the glass substrate to be scored without the scoring tool moving along the z axis to touch the surface of the glass substrate; and an adjustment device (defined by the rotating mechanism that rotates the scoring tool around the axis R; Fig. 4 of Bando) configured to adjust the scoring tool on the basis of control values in order to bring the scoring tool from the actual orientation to a predetermined orientation by tilting and/or rotating without the scoring tool touching the surface of the glass substrate.   

            Regarding claim 17, Bando, as modified by Galan, Funakoshi or Adams, teaches an  apparatus for aligning a scoring tool for scoring thin or ultra-thin glass substrate along a predetermined scoring line (3 in Fig. 5 of Bando) for score and break separation, comprising: a scoring tool (65 in Fig. 2 of Bando) having at least one cutting edge (4 in Fig. 2 of Bando); a precision drive (5 in Fig. 1 of Bando) for moving the scoring tool along a z direction with respect to a surface of the glass substrate; a position detection device (58 in Fig. 6 of Galan; 203, 205, 2101 in Figs. 13A and 21 in Funakoshi; 20 in Fig. 5 of Adams) for detecting an actual orientation of the at least one cutting edge relative to the scoring line and to the surface of the glass substrate to be scored without the scoring tool touching the surface of the glass substrate; and an adjustment device (defined by the rotating mechanism that rotates the scoring tool around the axis R; Fig. 4 of Bando) configured to adjust the scoring tool on the basis of control values in order to bring the scoring tool from the actual orientation to a predetermined orientation by tilting about the x direction and/or rotating about the z direction without the scoring tool touching the surface of the glass substrate.  
             Regarding claim 18, Bando, as modified by Galan, Funakoshi or Adams, teaches everything noted above including a processing unit for determining the control values for aligning the scoring tool.

s 11-12 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bando in view of Galan, Funakoshi or Adams in further view of Ohno et al. (6,916,726), hereinafter Ohno. Regarding claims 11-12, Bando, as modified above, teaches everything noted above except that the scoring tool comprises a scoring needle having a scoring diamond.  However, Ohno teaches an apparatus for aligning a scoring tool along a scoring line including a scoring tool 2 comprises a scoring needle having a scoring diamond (col. 6, lines 50-55). See Figs. 1-2B in Ohno.  It would have been obvious to a person of ordinary skill in the art to provide Bando’s apparatus, as modified above, with the cutting tool, as taught by Ohno, in order to facilitated removing material from the substrate and also facilitated cracking or separating of the substrate.
           Regarding claim 16, Bando, as modified by Ohno, teaches everything noted above including that the cutting edge has a shape selected from the group consisting of acute truncated shape, a truncated pyramid shape, a truncated tetrahedron shape, and a truncated octahedron shape. See Fig. 2A in Ohno.

Response to Arguments
16.          Applicant’s arguments that the amended illustrate the missing features such as an adjustment device, processing unit, and a precision drive is not persuasive. As stated above, the amended drawings and its relative description in the specification submitted on 01/31/2022 simply labels an existing box as an adjustment device 5 and adds boxes 7, 8 respectively as a processing unit and a precision drive. Applicant also has stated in the remarks submitted on 01/31/2022 
          Applicant’s argument that the processing unit is programed to control position detection device to determine an actual orientation and adjustment of the actual orientation without the scoring tool touching the surface of the substrate is not persuasive. As stated above, the position detection device could detect the orientation of the cutting edge without the scoring tool move in a z direction and touching the surface. In addition, the adjustment device could adjust the tilting and rotation of the scoring tool without the scoring tool touching the surface of the glass substrate. These steps could be done by apparatus of Galan and Funakoshi. 

           Funakoshi teaches that the motion of the scoring tool is inherently controlled along a three-dimensional coordinate system X, Y, Z in order to flow of the cutting line. In this case, the position of the cutting edge of the rotatory blade which is detected by the position detector device is adjusted according to the scoring line prior to contact of the blade cutting edge with the surface of the substrate. 

        Furthermore, Adams also teaches an apparatus for aligning a scoring tool along a scoring line including a position detection device 20 for detecting an actual orientation of the cutting edge (which is the same as the position of the cutting tool unit 14 that is connected to the detection device 20; Fig. 5) relative to a scoring line 12 and relative to a surface of the glass substrate to be scored without the scoring tool touching the surface of the glass substrate in the z direction; and a processing unit 34 controls the position detection device to determine an actual orientation of the cutting edge with respect to the predetermined score line along the advancement direction without the scoring tool touching the surface of the glass substrate in the z direction. See Figs. 1-5 and paragraphs 0051-0053 in Adams.
	
Conclusion
17.        The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
Maekawa et al. (2006/0042433 A1) teach an apparatus for aligning a scoring tool along a scoring line.

18.          THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than 
       SIX MONTHS from the mailing date of this final action.  

19.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571/) 272-6752. The fax 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   

 
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724   

                                                                                                                                                                                                   March 8, 2022